Citation Nr: 0336261	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for shell fragment 
wound (SFW) residuals, right leg, currently evaluated at 10 
percent, to include a separate compensable rating for 
scarring of the right foot.

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound (SFW) residuals.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from April 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The October 2002 rating decision also denied entitlement to 
service connection for hypertension and hearing loss.  The 
veteran's October 2002 notice of disagreement, however, 
specifically, by omission, excluded those issues from his 
appeal, and his substantive appeal reflects that he appeals 
all issues listed on the statement of the case (SOC), which 
did not list those issues.  Therefore, those issues are not 
before the Board and will not be a part of this decision or 
the remand.

The issues of service connection for tinnitus and entitlement 
to an increased rating of SFW residuals, of both legs, other 
than the separate rating for the right little toe, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's SFW residuals of the right lower toe are 
manifested by a one-quarter inch scar over the right little 
toe which is painful to touch.  

2.  Underlying tissue or muscle loss has not been shown.


CONCLUSION OF LAW

The requirements for a separate compensable rating of 10 
percent, but no more, for SFW scar residual, right little 
toe, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.25, 4.118, Diagnostic Code (DC) 7804 
(2003); Id., Note 2.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The RO, in an August 2002 letter (letter), informed the 
veteran of the provisions of the VCAA, VA's obligations 
thereunder, to include VA's obligation to assist him with the 
development of his claim, and specifically how VA would 
assist him with the development of his claim.  As far as the 
substantive notice provisions, the Board notes that the 
letter properly informs the veteran of what evidence is 
required and who will obtain what evidence.  See Quartuccio 
v. Principi, supra.  The letter, however, informed the 
veteran that he had only 30 days to submit any evidence he 
desired considered in support of his claim, which is a 
technical deficiency.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA letter of notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
This technical deficiency notwithstanding, the Board 
nonetheless will proceed and grant that relief which the 
claim file currently supports and will address curative 
action in the remand portion.

Historically, the veteran was wounded in action during his 
service in Vietnam.  He received multiple wounds of his lower 
extremities when he stepped on a hand grenade-triggered booby 
trap.  A March 1971 rating decision granted service 
connection and evaluated his SFW residuals, right leg at 10 
percent.  He applied for an increased rating in July 2002.  
An October 2002 rating decision continued the 10 percent 
evaluation, and the veteran submitted a timely appeal.

The September 2002 VA medical examination report reflects 
that the physical examination revealed a one-quarter inch 
scar over the veteran's right little toe, which is painful to 
touch.  The SOC reflects that this scar and the one on his 
right lower calf are the only ones painful to touch.  Thus, 
the 10 percent evaluation was continued.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The applicable rating criteria provide that a superficial 
scar which is painful on examination qualifies for a 10 
percent evaluation.  38 C.F.R. § 4.118, DC 7804 (2003).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Further, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.  Id., Notes 1 and 2.

Although the veteran's current 10 percent evaluation appears 
to include the scar residual of the right lower calf, the 
evidence of record does not appear to include the scar on 
the little toe in this evaluation.  The February 1971 VA 
medical examination report lists all of the scar residuals 
of the right lower extremity, and the list does not reflect 
a scar over the little toe.  Neither does the March 1971 
rating decision.  The scar on the toe appears to fall within 
the criteria of eligibility for a separate evaluation, as it 
is located on a separate body part.  Accordingly, affording 
the veteran any and all benefit of the doubt as to whether 
his disorder meets the higher criteria, the Board deems a 
separate evaluation of 10 percent, but no more, for this 
scar appropriate.  DC 7804.  

In light of the current competent credible evidence of 
record, a higher evaluation is not warranted, as there is no 
evidence that the any of the scars involve underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7801 (2003).


ORDER

Entitlement to a separate evaluation not to exceed 10 percent 
for SFW scar residual, right little toe, is granted, subject 
to the law and regulations governing the award of monetary 
benefits.


REMAND

The 30-day discrepancy of the VCAA letter of notice is set 
forth above.  The Board will direct correction of that 
deficiency.

Although the Board has awarded a separate compensable 
evaluation for the SFW scar residual, right little toe, an 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).  
Thus, the Board's action may not be deemed as allowing the 
benefit sought on appeal.  Therefore, in light of the VCAA 
notice discrepancy discussed above, this issue must also be 
remanded for curative VCAA notice action by the RO and 
further review.

The veteran has submitted medical evidence of a current 
hearing disorder, which the Board deems to include tinnitus.  
The Board notes the circumstances which surrounded the 
veteran's combat injury.  Further, the veteran's account of 
these circumstances and their impact, though not any required 
medical nexus, are deemed credible.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  It has been 
asserted by the veteran's representative that his injury in 
all likelihood involved acoustical trauma in the form of an 
exploding hand grenade.  Further, the Board notes that the 
Report of Medical Examination for separation from active 
service does not reflect that an audiology test was 
administered the veteran as part of his physical examination 
for separation from active service.  The private medical 
report of the veteran's provider is equivocal on this issue, 
as it reflects that, while the veteran's hearing loss, etc., 
is consistent with noise exposure, such is not necessarily 
the cause.  Nonetheless, a VA examination and nexus opinion 
is indicated, as there is not one in the claim file.  Also 
noted is the veteran's representative's assertion that the 
veteran's claimed symptomatology necessitates an appropriate 
examination for nerve and muscle damage and appropriate 
rating in accordance therewith.

The Board notes that the September 2002 VA medical 
examination report reflects a notation by the examiner that 
the veteran's claim file was not available for review and 
electronic records, if any, also were unavailable.  A 
properly administered examination includes a review of the 
claim file by the examiner.  See Mariano v. Principi, 17 Vet. 
App. 305, 311-12 (2003).  Further, the September 2002 
examination report is not clear as to the examiner's findings 
as concerns the veteran's range of motion (ROM).  The report 
reflects that ROM in all joints of the lower extremities is 
possible to full degrees of normal, both passively and 
actively.  The report does not, however, reflect if there 
were indicia of pain on motion and, if so, at what degree of 
the veteran's ROM.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
RO will ensure that the letter 
specifically addresses the requirements 
for substantiating a claim for an 
increased rating and for entitlement to 
service connection.

2.  The RO will schedule an appropriate 
audiology examination to determine 
whether the veteran currently has 
tinnitus.  Should the examination reveal 
tinnitus, request the examiner to opine 
on whether it is as least as likely as 
not (probability of 50 percent) that any 
tinnitus is related to the veteran's 
combat injury.  If the examiner cannot 
render an opinion on a basis other than 
speculation or mere conjecture, that 
should be stated for the record.  The 
claim file must be provided to the 
examiner for review.

3.  The RO also shall schedule the 
veteran for all appropriate examinations 
to determine the current state of the 
veteran's SFW residuals.  Such 
examination should include a report on 
ROM so as to clarify prior exam 
findings.  The examiner should also 
indicate specifically, if the veteran 
manifested any pain during the 
examination and, if so, at what point.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examination(s) should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  The claim file 
must be provided to all examiners.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record, including 
any additional evidence submitted by the 
veteran.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



